Citation Nr: 0310008	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-15 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the right knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from October 1951 to June 
1972.

This appeal arose from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO determined that new and material 
evidence to reopen a claim of entitlement to service 
connection for a bilateral knee disorder had not been 
submitted.

In August 1999, a personal hearing was conducted at the RO 
over which a hearing officer presided.  In August 2001, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the Montgomery, Alabama RO.  A 
transcript of each hearing has been associated with the 
veteran's claims folder.

In November 2001, the Board of Veterans' Appeals determined 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
knee disorder, and remanded this matter for further 
development and adjudication of the issue of entitlement to 
service connection for a bilateral knee disorder on a de novo 
basis.  

In April 2003 the RO granted entitlement to service 
connection for degenerative joint disease of the left knee 
was assignment of a 30 percent evaluation effective August 5, 
1998, the date of claim.  The RO denied entitlement to 
service connection for a right knee disorder on a de novo 
basis.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing legislation is applicable to the 
appellant's claim.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Service medical records are noted to show instances of 
treatment for complaints of pain and swelling in the right 
knee. 

In this matter, the Board notes that there is some 
conflicting evidence as to whether the veteran does or does 
not have a right knee disability.  The VA examination of 
August 2002 contains an opinion that the veteran does not 
have a current right knee disability.  This examination 
report makes reference to an X-ray report confirming the now 
service connected left knee degenerative joint disease, but 
makes no mention of the date of this X-ray or what it 
revealed pertaining to the right knee.  The Board notes that 
a September 2001 private orthopedic report indicates that X-
rays of the right knee showed "medial compartment arthrosis 
with...moderate medial joint space loss of the right knee." 

The Board also finds the August 2002 examination report 
itself somewhat contradictory in that it indicates the 
veteran has anterior and posterior instability of both knees, 
yet states that no right knee disability is present.  

The Board finds that this opinion regarding causation appears 
to have been made without benefit of review of these more 
recent medical records, notwithstanding the examiner's 
indication that the claims file was reviewed.  

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

While the Board notified the veteran of the VCAA when it 
issued its November 2001 decision, the CAVC does in fact 
require that the RO initially issue a notification letter to 
the veteran concerning the VCAA.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant 
with a development letter consistent with 
the notice requirements of the VCAA, and 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any right knee 
disorder(s) which may be present.  

The claims folder and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact reviewed in conjunction with 
the examination. All indicated special 
tests, to include X-rays should be 
undertaken.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current right 
knee disability (ies)? If so, what is/are 
the diagnosis(es)?

(b) Is it at least as likely as not that 
any currently identified right knee 
disability(ies) is/are related to the 
right knee problems shown to have been 
treated during the veteran's period of 
military service, and if existing prior 
to service was/were aggravated beyond 
natural progression thereby?

With respect to responses to the above 
medical issues, the medical specialist's 
attention is directed to the post service 
September 2001 private x-ray interpreted 
as showing "medial compartment arthrosis 
with...moderate medial joint space loss 
of the right knee."  Also, while the 
August 2002 VA medical examination report 
concluded that no right knee disability 
was present, the examiner did find on 
examination "anterior and posterior 
instability of both knees.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement of 
service connection for a right knee 
disorder.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

